Non-Management Director Compensation



 

        On October 26, 2004, upon the recommendation of the Nominating and
Governance Committee, the Board of Directors approved the terms of the
compensation to be paid to each non-management director of the Board in respect
of his/her service on the Board. The following is a summary of the elements of
such compensation:



 

Annual

Retainer

Committee Chairman Annual Retainer

Each Board Meeting Attended

Each Telephonic Board Meeting Attended

Each Compensation, Nominating and Governance and Retirement Committee Meeting
Attended

Each Audit Committee Meeting Attended

$30,000

$2,000

$1,200

$500

$1,200

$1,250



 

        Each year, each non-management director also receives long-term
incentive compensation. The total annual compensation (i.e. total cash
compensation plus long-term incentive compensation) payable to the
non-management directors is based upon total compensation received by
non-management directors at 14 peer group companies as provided by independent
compensation consultants and is set at the 70th percentile for 2005 ("Baseline
Compensation"). The amount of the long-term incentive compensation payable each
year is equal to the difference between (i) Baseline Compensation and (ii) the
total cash payable to the non-management directors for such year. The value of
the long-term incentive compensation payable each year is allocated 50% to stock
option awards and 50% to restricted stock awards, with the number of options and
shares awarded being determined by reference to the market value of the
Company's stock on the date of the award.



 

 